 8:17-cr-00328-HMH           Date Filed 10/08/20       Entry Number 35     Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                             ANDERSON/GREENWOOD DIVISION

United States of America                       )
                                               )        Cr. No. 8:17-328-HMH
                 vs.                           )
                                               )        OPINION & ORDER
Scottie Lee Cromer,                            )
                                               )
                        Movant.                )


          This matter is before the court on Scottie Lee Cromer’s (“Cromer”) motion to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255. For the reasons explained below,

the court summarily dismisses Cromer’s motion.

                          I. FACTUAL AND PROCEDURAL BACKGROUND

          On June 8, 2017, Cromer pled guilty pursuant to a plea agreement to one count of felon

in possession of a firearm in violation of 18 U.S.C. § 922(g), one count of possession with intent

to distribute cocaine in violation of 21 U.S.C. § 841(a)(1), and one count of possession of

cocaine base in violation of 21 U.S.C. § 844(a). On April 24, 2018, Cromer was sentenced to

80 months’ imprisonment. He did not appeal his sentence. On October 1, 2020,1 Cromer filed

the instant § 2255 motion arguing that his guilty plea on his felon in possession of a firearm

conviction should be vacated based on Rehaif v. United States, 139 S. Ct. 2191 (2019), and

United States v. Gary, 954 F.3d 194 (4th Cir. 2020). In Rehaif, the Supreme Court held that “in

a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must prove both that

the defendant knew he possessed a firearm and that he knew he belonged to the relevant



   2
       Houston v. Lack, 487 U.S. 266 (1988).

                                                   1
 8:17-cr-00328-HMH          Date Filed 10/08/20      Entry Number 35        Page 2 of 6




category of persons barred from possessing a firearm.” Id. at 2200 (The defendant argued that

the court erred in instructing the jury that it did not need to find that the defendant knew he was

in the country unlawfully.) The matter is now ripe for consideration.

                                  II. DISCUSSION OF THE LAW

       Upon review, the court finds that Cromer’s § 2255 motion is untimely. Pursuant to 28

U.S.C. § 2255(f),

       [a] 1-year period of limitation shall apply to a motion under this section. The
       limitation period shall run from the latest of–

       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by
       governmental action in violation of the Constitution or laws of the United States
       is removed, if the movant was prevented from making a motion by such
       governmental action;

       (3) the date on which the right asserted was initially recognized by the Supreme
       Court, if that right has been newly recognized by the Supreme Court and made
       retroactively applicable to cases on collateral review; or

       (4) the date on which the facts supporting the claim or claims presented could
       have been discovered through the exercise of due diligence.

When the a defendant fails to pursue a direct appeal, the defendant’s conviction is final when

the time to file a direct appeal expires. United States v. Johnson, No. 99-7005, 2000 WL 37753,

at *1 (4th Cir. Jan. 19, 2000) (unpublished); United States v. Sanders, 247 F.3d 139, 142 (4th

Cir. 2001) (finding that a defendant’s conviction becomes “final on the date upon which he

decline[s] to pursue further direct appellate review”). The judgment against Cromer was

entered on April 30, 2018. Under Rule 4(b)(1)(A) of the Federal Rules of Appellate Procedure,

he had fourteen days to appeal his conviction and sentence after entry of judgment. Cromer did

not pursue a direct appeal. Further, Cromer did not file the instant motion until October 1,

                                                 2
 8:17-cr-00328-HMH          Date Filed 10/08/20      Entry Number 35        Page 3 of 6




2020, approximately a year and a half after his conviction became final. Thus, Cromer’s motion

is time barred under § 2255(f)(1).

       In addition, § 2255(f)(2) is not at issue in this case. With respect to § 2255(f)(3), under

§ 2255, a movant has one year from “the date on which the right asserted was initially

recognized by the Supreme Court, if that right has been newly recognized by the Supreme Court

and made retroactively applicable to cases on collateral review.” 28 U.S.C. § 2255.

       Rehaif has not been found to be retroactive to cases on collateral review. Rehaif
       . . . did not announce a “new rule of constitutional law,” but, instead, clarified
       that, in prosecuting an individual under 18 U.S.C. § 922(g) and 18 U.S.C. §
       924(a)(2) -- which provides that anyone who “knowingly violates” § 922(g) can
       be imprisoned for up to 10 years -- the government must prove that the defendant
       knew he violated each of the material elements of § 922(g). Moreover, even if
       Rehaif had announced a new rule of constitutional law . . . , it was not made
       retroactive to cases on collateral review by the Supreme Court.

In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019); In re Sampson, 954 F.3d 159, 161 (3d Cir.

2020) (“First and foremost, Rehaif did not state a rule of constitutional law at all.”); Morrison v.

United States, No. 515CR00074KDBDSC1, 2020 WL 2475076, at *2 (W.D.N.C. May 13,

2020) (“Rehaif . . . did not announce a new rule of constitutional law but rather clarified the

requirements of 18 U.S.C. § 922(g) and 924(a)(2). Moreover, even if Rehaif had announced a

new rule of constitutional law, the Supreme Court did not make Rehaif retroactive to cases on

collateral review.”).

       Further, even if Rehaif did announce a new rule of constitutional law that the Supreme

Court found was retroactive to cases on collateral appeal, Cromer did not file the instant § 2255

motion until October 1, 2020, which is over one year after the Supreme Court decided Rehaif.

Cromer argues that he filed the instant motion within one year of the Fourth’s Circuit decision

in United States v. Gary, 954 F.3d 194, 200 (4th Cir. 2020), which was decided on March 25,

                                                 3
 8:17-cr-00328-HMH           Date Filed 10/08/20      Entry Number 35        Page 4 of 6




2020. (§ 2255 Mot. at 11, ECF No. 34.) However, Gary held that “a standalone Rehaif error

satisfies plain error review because such an error is structural, which per se affects a defendant’s

substantial rights” and “that the error seriously affected the fairness, integrity and public

reputation of the judicial proceedings.” Id. Thus, the Fourth Circuit’s decision in Gary is based

on a Rehaif error, and any one year limitation for filing a § 2255 motion would be based on the

date of the Rehaif decision. Therefore, this motion is time barred under § 2255(f)(3).

         Further, with respect to § 2255(f)(4), the facts supporting Cromer’s claim could have

been discovered through the exercise of due diligence as of the date judgment was entered.

Thus, Cromer’s motion is time barred under § 2255(f)(4).

         Generally, the court may not dismiss a motion under § 2255 as untimely sua sponte

without affording the movant the opportunity to explain why the statute of limitations under

§ 2255 should be equitably tolled to allow him to proceed. See Hill v. Braxton, 277 F.3d 701,

707 (4th Cir. 2002); United States v. Sexton, No. 02-6273, 2003 WL 601443, at *1 (4th Cir.

Feb. 28, 2003) (unpublished) (applying Hill to a petition brought under § 2255). However, the

court may dismiss the motion as untimely if it is “indisputably clear from the materials

presented to the district court that the petition is untimely and cannot be salvaged by equitable

tolling principles.” Hill, 277 F.3d at 707. The statute of limitations set forth in § 2255 is

equitably tolled only “for those rare instances where–due to circumstances external to the

party’s own conduct–it would be unconscionable to enforce the limitation period against the

party and gross injustice would result.” Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir.

2000).

         Cromer is not entitled to equitable tolling. A movant is entitled to equitable tolling of


                                                  4
 8:17-cr-00328-HMH          Date Filed 10/08/20      Entry Number 35        Page 5 of 6




§ 2255’s statute of limitations only upon a showing that (1) he has pursued his rights diligently

and (2) some extraordinary circumstance precluded a timely filing. Holland v. Florida, 560 U.S.

631, 649 (2010). Cromer has failed to show that he diligently pursued his rights in attempting

to file a § 2255 motion, or that some extraordinary circumstance precluded a timely filing. The

sole basis that Cromer argues for relief in his § 2255 motion is an alleged Rehaif error.

However, even if the instant § 2255 motion was not time barred, Cromer is not entitled to relief

because Rehaif is not retroactive to cases on collateral review. Cromer cites the Fourth

Circuit’s decision in United States v. Gary as the basis for the timeliness of his motion as it was

decided March 25, 2020. (§ 2255 Mot. 11, ECF No. 34.) However, the Fourth Circuit’s

decision in Gary is based on Rehaif. In addition, Cromer waited approximately six months to

file the instant motion after the Fourth Circuit’s decision in Gary.

       As the determination that Rehaif is not retroactive for purposes of the statute of

limitation also extends to Cromer’s substantive claim, it is clear that there is simply no other

means for this motion to be salvaged. Therefore, it is “indisputably clear from the materials

presented to the district court that the petition is untimely and cannot be salvaged by equitable

tolling principles,” and the court concludes that summary dismissal of Cromer’s § 2255 motions

is appropriate. Hill, 277 F.3d at 707.




                                                 5
 8:17-cr-00328-HMH           Date Filed 10/08/20     Entry Number 35       Page 6 of 6




        It is therefore

        ORDERED that Cromer’s § 2255 motion, docket number 34, is summarily dismissed.

It is further

        ORDERED that a certificate of appealability is denied because Cromer has failed to

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

        IT IS SO ORDERED.



                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
October 8, 2020


                               NOTICE OF RIGHT TO APPEAL

        Movant is hereby notified of his right to appeal this order within sixty (60) days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                 6
